The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon her guilty plea of aggravated unlicensed operation of a motor vehicle in the first degree (AUO) (Vehicle and Traffic Law § 511 [3] [a] [i]) and driving while intoxicated (DWI) (§ 1192 [3]). County Court imposed a six-month term of imprisonment on the AUO count together with a $500 fine, and a concurrent six-month term on the DWI count together with a $500 fine and a one-year conditional discharge for purposes of the ignition interlock device requirement (see Vehicle and Traffic Law § 1193 [1] [b] [ii]). Defendant’s assigned appellate counsel has moved to be relieved of the assignment on the ground that there are no nonfrivolous issues for appeal (see People v Crawford, 71 AD2d 38 [1979]). Upon our review of the record, we conclude that a nonfrivolous issue exists as to whether the court erroneously imposed a more severe sentence than that bargained for if defendant was not successful on interim probation, without affording defendant the opportunity to withdraw her plea (see People v Lafferty, 60 AD3d 1318, 1318-1319 [2009]; see generally People v Carr, 127 AD3d 1503, 1504 [2015]). We therefore relieve counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from a Judgment of the Monroe County Court, Vincent M. Dinolfo, J. — Aggravated Unlicensed Operation of a Motor Vehicle, 1st Degree.)
Present — Whalen, P.J., Lindley, NeMoyer and Scud-der, JJ.